Title: To George Washington from Samuel Carleton, 12 February 1790
From: Carleton, Samuel
To: Washington, George



May it Please your Highness
Salem: Mass: 12th February 1790

It was my great Misfortune, not to be in a Condition to see you when you honourd this our town with a Visit.
My Situation is, & has been for upwards of Twelve months, Confined to my bed, having lost the use of my Limbs, all which the Honorable B: Goodhue Esqr. can Verify; who I Expect will be Kind Enough to hand this to your Highness.
The purport hereof is to lay my Grievances & present unhappy Circumstances before you—Vizt—
At the time I quited the Army in April 1779, I was Intitled to a years pay as a Supernumery officer, my being confined by Sickness in an Hospital, put it out of my power to Claim or demand it at the proper time, & therefore the Commissr for Setling the Army Accots wrote me that he Could not pay me, but by being Subject to a Depreciation during the time it lay in the paymasters hands & before he returnd it back to the Millitary Chest.
At the time I was ordered to March with the troops & Bagage from this Town to Ticonderoga, to Suport the army under General Montgomery, I paid & Expended on the army, & Transporting the Bagage, the Sum of £150.16, besides Sundry Stores, Such as rum, Suggar, Coffee &c. which were Consumed on our March, & which Cost me £45.3.02d. out of which Colo. Brewer paid me £120—so that the remainder is Still due to me.
when I set out with the army for Ticonderoga I suplyd myself with all necessary Clothing, Implements of War &c., to fit me

for the Service, which Cost me £106.1.2, all which were taken by the Enemy at Ticonderoga—all these demands put together would now under my dismal Circumstances, relieve myself, wife and Seven Children.
I have no Connections or Acquaintance with the Gentlemen in Public Service, and therefore hope your Highness will be pleased to take my Situation into Consideration, & order such relief as to your Highness Shall Seem meet.
with these hopes I ventured to address myself to your Highness with all Due Defference to your Exalted Station, Humbly to Implore your Condesention to notice me thus far as to order me payment or So much thereof as may afford me Some Support.
May God long preserve you Highness a Saviour to this Country in as Illustrious a manner as you have been its Deliverer is the prayer, of your Highnesses most, Obedient & most Humble Servant

Saml Carleton

 